ICJ_001_CorfuChannel_GBR_ALB_1948-03-25_JUD_01_PO_01_EN.txt. 31

SEPARATE OPINION BY JUDGES BASDEVANT, ALVAREZ,
WINIARSKI, ZORICIC, DE VISSCHER, BADAWI PASHA
AND KRYLOV.

[Translation.|

Whilst concurring in the judgment of the Court, we feel obliged
to state that we should have wished the Court to have passed upon
the merits of the claim of the Government of the United Kingdom
to treat the present case as one falling within the compulsory juris-
diction of the Court. Since the Application was based upon this
claim and since the claim, if well-founded, would, in itself, have
justified recourse to this method of instituting proceedings without
there having been any need to consider the effect of the letter of
July znd, 1947, it appears to us that, logically, the question of
compulsory jurisdiction falls to be dealt with first of all.

This question has been discussed at length both in the pleadings
and during the oral proceedings. It arose because we were faced
here with a procedure which, regarded as a whole, is the outcome
of an innovation in the Charter of the United Nations. Under the
régime of the Charter, the rule holds good that the jurisdiction of
the International Court of Justice, as of the Permanent Court of
International Justice before it, depends on the consent of the
States parties to a dispute. But Article 36 of the Charter has
made it poss:bie for the Security Council to recommend the
parties to refer their dispute to the International Court of Justice
in accordance with the provisions of the Court’s Statute. The
Security Council, for the first time, availed itself of this power
on April oth, 1947. The contentious procedure, recourse to which
the Security Council thus recommended, involves, in order that
the Court may be seized of the case, certain action by the parties
or, possibly, by one of them. Faced with this new solution, the
Governments concerned had different views as to the effect of
the recommendation and, consequently, as to the method to be
adopted in bringing the case before the Court.

The Government of the United Kingdom held, on various grounds
deduced by it from the provisions of the Charter and Statute, that
this was a new case where the compulsory jurisdiction of the Court
existed. Accordingly, it instituted proceedings by Application
and cited in its Application the provisions of the Charter and
Statute on which it founded the Court’s jurisdiction.

The arguments presented on behalf of the United Kingdom to
establish that this was a new case of compulsory jurisdiction—
which arguments the Agent and Counsel for the Albanian Govern-
ment sought to refute—have not convinced us. In particular,

20
JOINT SEPARATE OPINION 32

having regard (1) to the normal meaning of the word recommend-
ation, a meaning which this word has retained in diplomatic
language, as is borne out by the practice of the Pan-American
Conferences, of the League of Nations, of the International Labour
Organization, etc., (2) to the general structure of the Charter and
of the Statute which founds the jurisdiction of the Court on the
consent of States, and (3) to-the terms used in Article 36, para-
graph 3, of the Charter and to its object which is to remind the
Security Council that legal disputes should normally be decided
by judicial methods, it appears impossible to us to accept an inter-
pretation according to which this article, without explicitly saying
so, has introduced more or less surreptitiously, a new case of com-
pulsory jurisdiction.

On this point, the view maintained on behalf of the Albanian
Government appears to us well-founded, but when that Govern-
ment claims to argue therefrom that in this case the institution of
proceedings by application was irregular, then we are unable, for
the reasons given in the judgment, to accept this argument.

(Signed) BASDEVANT.
{ ,, ) ALVAREZ.

{ ) B. WINIARSKI.
(,, ) Dr. Zoriéié.

( ) Cu. DE VISSCHER.
( ) A. BADAWI.
(4 )S.

KRYLOV.

2T
